department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division release number release date vil person to contact date nov identification_number contact telephone number refer reply to ein certified mail -return receipt requested dear a final revocation letter as this is to your exempt status under sec_501 of the internal_revenue_code the internal revenue service's recognition of your organization as an organization described in sec_501 is hereby revoked effective january 20xx we have made this determination for the following reasons you are operated you have not you are operating an electronic waste disposal facility in demonstrated that or other exempt purposes within the meaning of sec_501 organizations described in c and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose for charitable educational exclusively section i r c as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under section internal_revenue_code effective january 20xx of the you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory states claim court judgment in the united_states tax_court the united district_court of the united_states for the district of before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment the or you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours for mary a epps acting director eo examinations
